DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346617 to Gymtrack Inc (hereinafter, “Gymtrack") in view of US 2018/0160943 to 4iiii Innovations Inc (hereinafter, "4iiii Innovations”).

NOTE: Related application PCT/US22/24383 contains identical claims. The Office concurs with the findings of the ISA presented in the 7/11/2022 Written Opinion. The rejections have been reproduced below in accordance with USPTO standards. 

Regarding Claim 1, Gymtrack discloses a system (wearable device 1500; Fig. 1 & 15; [0031], 'FIG. 1 depicts components of a system for tracking workout related information. The system 100 comprises a number of different pieces of hardware, some of which are installed directly onto gym equipment, and others which are worn by the user’; [0106], 'FIG. 15 depicts a wearable device for: determining exercise information. The wearable device 1500 may be used as, for example, the bracelet 116 described above’), comprising: a processor (processor 1502; Fig. 1 & 15) configured to: receive a stream of measurements of extension of a component of an exercise machine (workout equipment 104; Fig. 1; [0030], ‘The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not limited to, selectable weight stack machines, cable machines’; [0041], ‘The communication channel is used to communicate workout related information to the bracelet that includes weight selection information, depicted by dashed arrow 136. The workout related information communicated by the weight stack selector device 102 may also include repetition count information. The weight stack selector device 102 may determine both the selected weight information and the repetition information based on a distance the weight stack selector device 102 is from a stationary reference point throughout the exercise’; [0042], 'The removable weight plate device 108 may also track repetition count information, for example using accelerometers and/or gyroscopes in the weight plate device 108, and include the repetition count information to the bracelet 116 in the workout related information. Additionally or alternatively,
the bracelet 116 may track the repetition count information, using accelerometers and/or gyroscopes in the bracelet’; the cable machine may be the workout equipment 104 to perform a cable extension); characterize the stream of measurements including detecting at least one extremum having at least one extremum parameter ([0108], ‘Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count.'; the maximum velocity is the extremum parameter); and change an output of the exercise machine (104; Fig. 1; [0112], ‘Accordingly, the workout instructions that may be provided can be augmented in order to adjust the order of exercises based on the availability of equipment.'); and a memory (memory 1504) coupled to the processor (1502) and configured to provide the processor with instructions (Fig. 15; [0106], 'FIG.
15 depicts a wearable device for determining exercise information. The wearable device 1500 may be used as, for example, the bracelet 116 described above and may include a processor 1502 for executing instructions. Data and instructions may be stored in memory 1504’). 

Gymtrack fails to explicitly disclose match the extremum parameter with a previously determined signature associated with a user; and change an output of the exercise machine based at least in part on the match. 4iiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches match an extremum parameter with a previously determined signature (signatures 114) associated with a user (Fig. 3; [0024], 'Software 112 includes algorithms that match activity sensed by sensors 108 to signatures 114 to change a state 116 that defines one or more of a location, a speed, and direction of the user’; [0033], ‘signatures 114 are configured to match information sensed by one or more sensors 108 to improve identification of user activity’; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; [0054], ‘Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a given signature, and is used to determine the "best-fit" signature to the sensor measurements’; [01365], ‘a health professional may assign a range of exercises for a patient to complete during rehabilitation from an injury or surgery. Each exercise has an ideal motion when completed properly. Pod 102 is configured with one or more signatures 114, 105 that allow repetitions of properly performed exercises to be counted and time-stamped'); and change an output of an exercise machine based at least in part on the match ([0024], ‘Software 112 includes algorithms that match activity sensed by sensors 108 to signatures 114 to change a state 116 that defines one or more of a location, a speed, and direction of the user’; [0047], ‘Other types of signature are not necessarily bounded by foot strikes and may match foot motion such as occurs with measuring a
cycling cadence, movement on an elliptical exerciser, movement on a stepper exerciser, and movement on other low impact exercise equipment’; [0107], 'PMSS 156 may then advise on improvements to the detected form by suggesting adjustments to timing of body part movements, body angles, etc.'; [0110], 'PMSS 156 is then used to process matched signatures 114, 105 to assess and report on the efficacy of the user's movement and form. PMSS 156 may also rake suggestions on how the user's form may be improved, and specifically, make suggestions to adjust the fit of the equipment.'; an exercise machine may be adjusted to improve user form based upon the signature matches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the matching of a previously determined signature of 4iiii Innovations for the purpose of changing the output of an exercise machine, thereby allowing for a change in movement that can provide benefits such as form improvement and equipment fit (4iili Innovations; [0110)).

Regarding Claim 2, modified Gymtrack discloses the system of claim 1, wherein the stream of measurements is associated with is extension of a cable of the exercise machine (workout equipment 104; Fig. 1; [0030], ‘The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not limited to, selectable weight stack machines, cable machines’; [0041], 'The communication channel is used to communicate workout related information to the bracelet that includes weight selection information, depicted by dashed arrow 136. The workout related information — communicated by the weight stack selector device 102 may also include repetition count information. The weight stack selector device 102 may determine both the selected weight information and the repetition information based on a distance the weight stack selector device 102 is from a stationary reference point throughout the exercise’; the cable machine may be the workout equipment 104 to perform a cable extension). 

Regarding Claim 3, modified Gymtrack discloses the system of claim 1. Gymtrack fails to explicitly disclose wherein the previously determined signature comprises an acceptable range of maxima and an
acceptable range of minima. 4iii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the previously determined signature comprises an acceptable range of maxima and an acceptable range of minima ([0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; the signature is learned based upon acceleration [maxima] and deceleration [minima], with the patterns invoking the acceptable range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the acceptable range of 4iiii Innovations for the purpose of creating previous signatures, thereby Using data with enough range that patterns related to the individual user can be determined (4iili Innovations; [0052}, [0054)).

Regarding Claim 4, modified Gymtrack discloses the system of claim 3. Gymtrack fails to explicitly disclose wherein the acceptable range of maxima is defined based at least in part on a personalized maximum and an amount of acceptable variation. 4iiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the acceptable range of maxima is defined based at least in part on a personalized maximum and an amount of acceptable variation ([0036], ‘Sensor fusion may utilize one or more algorithms, located within software 112, that combine data from multiple sensors. For example, the algorithm may use one or more of a Kalman filter (including variants such as unscented Kalman filter (UKF)), least squares, a weighted average, and a particle filter.'; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; [0054], ‘Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a
given signature, and is used to determine the “best-fit” signature to the sensor measurements’; the signature is learned based upon acceleration [maxima] and deceleration [minima], personalized to the user, with the patterns invoking the acceptable range; the acceptable variation from a signature is shown in the confidence of a match score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the personalized
maximum and acceptable variation of 4iiii Innovations for the purpose of creating previous signatures, thereby using data with enough range that patterns related to the individual user can be determined, but without so much variation that a signature cannot be detected (4iiii Innovations; [0052], [0054)).

Regarding Claim 5, modified Gymtrack discloses the system of claim 4. Gymtrack fails to explicitly disclose wherein the personalized maximum is based at least in part on historical data associated with the user. 4iiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the personalized maximum is based at least in part on historical data associated with a user ([0040], 'Truth score 324 represents the accuracy of magnitude 322 compared against a history of "direct truth" measurements’; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; [0131], 'Pod 102 maintains a history 113 of signature matches, signature adjustments and signature calibrations. For example, as analyzer 404 matches one or more signatures 114, these signatures (or an ID thereof) are stored within history 113 in association with a match score 414").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the personalized maximum of 4iiii Innovations for the purpose of creating previous signatures using historical data, thereby using data directly related to the
user with enough range that patterns related to the individual user can be determined, but without so much variation that a signature cannot be detected (4iifi Innovations; [0052], [0054)).

Regarding Claim 6, modified Gymtrack discloses the system of claim 4. Gymtrack fails to explicitly disclose wherein the amount of acceptable variation is based at least in part on historical information across a plurality of users. 4tiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the amount of acceptable variation is based at least in part on historical information across a plurality of users ([0036], ‘Sensor fusion may utilize one or more algorithms, located within
software 112, that combine data from multiple sensors. For example, the algorithm may use one or more of a Kalman filter (including variants such as unscented Kalman filter (UKF)), least squares, a weighted average, and a particle filter.’; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such
as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; [0054], 'Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a given signature, and is used to determine the "best-fit” signature to the sensor measurements’; [0086], 'A collection of similar signatures, possibly with one or more similar calibration inputs and/or sensor values, may be aggregated into a single aggregate signature to better represent a broader’ number of users. This combination may result in reduced variance in match and truth scores across a large number of users."; [0131], ‘Pod 102 maintains a history 113 of signature matches, signature adjustments and signature calibrations. For example, as analyzer 404 matches one or more signatures 114, these signatures (or an ID thereof) are stored within history 113 in association with a match score 414': the acceptable variation from a signature is shown in the confidence of a match score and may include data for a plurality of users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the acceptable variation of 4iiii Innovations for the purpose of creating previous signatures from many users, thereby using data with enough range that patterns
related to many users can be determined, but without so much variation that a signature cannot be detected (4iiii Innovations; [0052], [0053], [00866)). 

Regarding Claim 7, modified Gymtrack discloses the system of claim 1, wherein detecting the at least one extremum comprises determining a sequence of the at least one extremum ([0108], ‘If a start is detected (Yes at 1514), the functionality 1500 begins to track repetitions of the exercise. Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may
use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count.’ A repetition sequence includes the maximum velocity measurements). 

Regarding Claim 8, modified Gymtrack discloses the system of claim 1, wherein the extremum parameter is associated with a timing of the at least one extremum ([0108], 'Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count."; the maximum velocity is the extremum parameter, where velocity includes both a distance and timing component).

Regarding Claim 9, modified Gymtrack discloses the system of claim 1, wherein the characterizing includes filtering the stream of measurements of extension of the component of the exercise machine (104; Fig. 1; [0030], ‘The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not limited to, selectable weight stack machines, cable machines’; [0108], 'The data is initially filtered (1512) or pre-processed to remove data that is easily identifiable as not associated with an exercise...By initially filtering the data, less data may be processed when attempting to determine if the data is associated with a start of an exercise’).

Regarding Claim 10, modified Gymtrack discloses the system of claim 1, wherein changing the output comprises providing an indication of incrementing of a repetition counter (Fig. 1; [0108], 'If a start is detected (Yes at 1514), the functionality 1500 begins to track repetitions of the exercise. Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count. When a new repetition is completed the data from the beginning of the repetition may be compared to expected data of the exercise (1518) determine if the exercise has ended. For example, after completing a bicep curl, the movement would differ depending upon whether the user is performing another repetition of the bicep curl, or if the user is putting the weight down. If the data matches the expected data for the exercise (Yes at 1518), the data is processed for updating the repetition count, as well as other workout related information such as the tempo of the exercise’; [0112], 'Accordingly, the workout instructions that may be provided can be augmented in order to adjust the order of exercises based on the availability of equipment.').

Regarding Claim 11, Gymtrack discloses a method (Fig. 1 & 15; [0008], 'a method determines an activity of a user’; [0031], 'FIG. 1 depicts components of a system for tracking workout related information. The system 100 comprises a number of different. Pieces of hardware, some of which are installed directly onto gym equipment, and others which are worn by the user’; [0106], 'FIG. 15 depicts a wearable
device for determining exercise information. The wearable device 1500 may be used as, for example, the bracelet 116 described above’), comprising: receiving a stream of measurements of extension of a component of an exercise machine (workout equipment 104; Fig. 1; [0030], ‘The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not limited to, selectable weight stack machines, cable machines’; [0041], ‘The communication channel is used to communicate workout related information to the bracelet that includes weight selection information, depicted by dashed arrow 136. The workout related information communicated by the weight stack selector device’ 102 may also include repetition count information. The weight stack selector device 102 may determine both the selected weight information and the repetition information based on a distance the weight stack selector device 102 is from a stationary reference point throughout the exercise’; [0042], 'The removable weight plate
device 108 may also track repetition count information, for example using accelerometers and/or gyroscopes in the weight plate device 108, and include the repetition count information to the bracelet 116 in the workout related information. Additionally or alternatively, the bracelet 116 may track the repetition count information, using accelerometers and/or gyroscopes in the bracelet’; the cable machine may be the workout equipment 104 to perform a cable extension); characterizing the stream of measurements including detecting at least one extremum having at least one extremum parameter ([0108], ‘Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count.'; the maximum velocity is the extremum parameter); and changing an output of the exercise machine (104; Fig. 1; [0112], ‘Accordingly, the workout instructions that may be provided can be augmented in order to adjust the order of exercises based on the availability of equipment.'). Gymtrack fails to explicitly disclose matching the extremum parameter with a previously determined signature associated with a user, and changing an output of the exercise machine based at least in part on the match. 4iiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches matching an extremum parameter with a previously determined signature (signatures 114) associated with a user (Fig. 3; [0024], ‘Software 112 includes algorithms that match activity sensed
by sensors 108 to signatures 114 to change a state 116 that defines one or more of a location, a speed, and direction of the user’; [0033], ‘signatures 114 are configured to match information sensed by one or more sensors 108 to improve identification of user activity’; [0052],  ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109°; [0054], 'Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a given signature, and is used to determine the "best-fit” signature to the sensor measurements’; [0135], 'a health professional may assign a range of exercises for a patient to complete during rehabilitation from an injury or surgery. Each exercise has an ideal motion when — completed properly. Pod 102 is configured with one or more signatures 114, 105 that allow repetitions of properly performed exercises to be counted and time-stamped’); and ¢hanging an output of an exercise machine based at least in part on the match ([0024], ‘Software 112 includes algorithms that match activity sensed by sensors 108 to signatures 114 to change a state 116 that defines one or more of a location, a speed, and direction of the user’; [0047], 'Other types of signature are not necessarily bounded by foot strikes and may match foot motion such as
occurs with measuring a cycling cadence, movement on an elliptical exerciser, movement on a stepper exerciser, and movement on other low impact exercise equipment’; [0107], 'PMSS 156 may then advise on improvements to the detected form by suggesting adjustments to timing of body part movements, body angles, etc.'; [0110], 'PMSS 156 is then used to process matched signatures 114, 105 to assess and
report on the efficacy of the user's movement and form. PMSS 156 may also make suggestions on how the user's form may be improved, and specifically, make suggestions to adjust the fit of the equipment.'; an exercise machine may be adjusted to improve user form based upon the signature matches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the matching of a previously determined signature of 4iii Innovations for the purpose of changing the output of an exercise machine, thereby allowing for a change in movement that can provide benefits such as form improvement and equipment fit (4iiii Innovations; [0110)).

Regarding Claim 12, modified Gymtrack discloses the method of claim 11, wherein the stream of measurements is associated with extension of a cable of the exercise machine (workout equipment 104; Fig. 1; [0030], 'The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not limited to,
selectable weight stack machines, cable machines’; [0041], ‘The communication channel is used to communicate workout related information to the bracelet that includes weight selection information, depicted by dashed arrow 136. The workout related information communicated by the weight stack selector device 102 may also include repetition count information. The weight stack selector device 102 may determine both the selected weight information and the repetition information based on a distance the weight stack selector device 102 is from a stationary reference point throughout the exercise’; the cable machine may be the workout equipment 104 to perform a cable extension).

Regarding Claim 13, modified Gymtrack discloses the method of claim 11. Gymtrack fails to explicitly disclose wherein the previously determined signature comprises an acceptable range of maxima and an
acceptable range of minima. 4iiii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the previously determined signature comprises ‘an acceptable range of maxima and an acceptable range of minima ([0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; the signature is learned based upon acceleration [maxima] and deceleration [minima], with the patterns invoking the acceptable range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the acceptable range of 4iiii Innovations for the purpose of creating previous signatures, thereby using data with enough range that patterns related to the individual user can be determined (4iiii Innovations; [0052], {0054)). 

Regarding Claim 14, modified Gymtrack discloses the method of claim 13. Gymtrack fails to explicitly disclose wherein the acceptable range of maxima is defined based at least in part on a personalized maximum and an amount of acceptable variation. 4iili Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the acceptable range of maxima is defined based at least in part on a personalized maximum and an amount of acceptable variation ([0036], ‘Sensor fusion may utilize one or more algorithms, located within software 112, that combine data from multiple sensors. For example, the algorithm may use one or more of a Kalman filter (including variants such as unscented Kalman filter (UKF)), least squares, a weighted average, and a particle filter.'; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and.109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109’; [0054], 'Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a
given signature, and is used to determine the "best-fit" signature to the sensor measurements’; the signature is learned based upon acceleration [maxima] and deceleration [minima], personalized to the user, with the patterns invoking the acceptable range; the acceptable variation from a signature is shown in the confidence of a match score). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the personalized
maximum and acceptable variation of 4iiii Innovations for the purpose of creating previous signatures, thereby using data with enough range that patterns related to the individual user can be determined, but without so much variation that a signature cannot be detected (4ilii Innovations; [0052], [0054)).

Regarding Claim 15, modified Gymtrack discloses the method of claim 14. Gymtrack fails to explicitly disclose wherein the personalized maximum is based at least in part on historical data associated with the user. 4iiii Innovations is in-the field of activity monitoring (Title and Abstract) and teaches wherein the personalized maximum is based at least in part on historical data associated with a user ([0040], ‘Truth score 324 represents the accuracy of magnitude 322 compared against a history of “direct truth" measurements’; [0052], ‘Learning module 602 is configured to process sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109"; [0131], 'Pod 102 maintains a history 113 of signature matches, signature adjustments and signature calibrations. For example, as analyzer 404 matches one or more signatures 114, these signatures (or an ID thereof) are stored within history 113 in association with a match score 414'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the personalized maximum of 4iiii Innovations for the purpose of creating previous signatures using historical data, thereby using data directly related to the
user with enough range that patterns related to the individual user can be determined, but without so much variation that a signature cannot be detected (4iiii Innovations; [0052], [0054)).

Regarding Claim 16, modified Gymtrack discloses the method of claim 14. Gymtrack fails to explicitly disclose wherein the amount of acceptable variation is based at least in part on historical information across a plurality of users. 4iii Innovations is in the field of activity monitoring (Title and Abstract) and teaches wherein the amount of acceptable variation is based at least in part on historical information across a plurality of users ([0036], ‘Sensor fusion may utilize one or more algorithms, located within
software 112, that combine data from multiple sensors. For example, the algorithm may use one or more of a Kalman filter (including variants such as unscented Kalman filter (UKF)), least squares, a weighted average, and a particle filter.'; [0052], ‘Learning module 602 is configured to process Sensor data 109(1) and 109(3), buffered within memory 106, to identify repeats of pattern 604, such
as a pattern of acceleration and deceleration bounded at start and finish by ground strikes where sensors 108(1) and 108(3) are accelerometers positioned proximate a foot of a user walking or running. In one embodiment, learning module 602 recognizes patterns 604 by matching a first portion of sensor data 109 with other portions of sensor data 109'; [0054], 'Where pattern 604 matches an existing signature definition 302, a match score (e.g., match score 414, FIG. 4) defines an accuracy level (e.g., a confidence level) of the match. With a match, the system will recognize the matched portion of the data buffer as a repetition of the particular signature with its match score. A match score is a measurement of how well a given set of sensor measurements matches with a given signature, and is used to determine the "best-fit" signature to the sensor measurements’; [0086], 'A collection of similar signatures, possibly with one or more similar calibration inputs and/or sensor values, may be aggregated into a single aggregate signature to better represent a broader number of users. This combination may result in reduced variance in match and truth scores across a large number of users.'; [0131], ‘Pod 102 maintains a history 113 of signature matches, signature adjustments and signature calibrations. For example, as analyzer 404 matches one or more signatures 114, these signatures (or an ID thereof) are stored within history 113 in association with a match score 414"; the acceptable variation from a signature is shown in the confidence of a match score and may include data for a plurality of users). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gymtrack with the acceptable variation of 4iiii Innovations for the purpose of creating previous signatures from many users, thereby using data with enough range that patterns
related to many users can be determined, but without so much variation that a signature cannot be detected (4iiii Innovations; [0052],- [0053], [00866)).

Regarding Claim 17, modified Gymtrack discloses the method of claim 11, wherein detecting the at least one extremum comprises determining a sequence of the at least one extremum ([0108], 'If a start is detected (Yes at 1514), the functionality 1500 begins to track repetitions of the exercise. Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count."; a repetition sequence includes the maximum velocity measurements). 

Regarding Claim 18, modified Gymtrack discloses the method of claim 11, wherein the extremum parameter is associated with a timing of the at least one extremum ([0108], Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count.’; the maximum velocity is the extremum parameter, where velocity includes both a distance and timing component).

Regarding Claim 19, modified Gymtrack discloses the method of claim 11, wherein the characterizing includes filtering the stream of measurements of extension of the component of the exercise machine (104; Fig. 1; [0030], ‘The system is not limited to any specific equipment, and can be used to track the weight used and number of repetitions performed on a variety of equipment, including, but not
limited to, selectable weight stack machines, cable machines’; [0108], ‘The data is initially filtered (1512) or pre-processed to remove data that is easily identifiable as not associated with an exercise...By initially filtering the data, less data may be processed when attempting to determine if the data is associated with a start of an exercise’).

Regarding Claim 20, modified Gymtrack discloses the method of claim 11, wherein changing the output comprises providing an indication of incrementing of a repetition counter (Fig. 1; [0108], ‘If a start is detected (Yes at 1514), the functionality 1500 begins to track repetitions of the exercise. Periodically, the data is used to update a repetition count (1506) of the exercise. The repetition count may
use maximum and minimum, as well as possibly intermediary, velocity information from the data to update the repetition count. When a new repetition is completed the data from the beginning of the repetition may be compared to expected data of the exercise (1518) determine if the exercise has ended. For example, after completing a bicep curl, the movement would differ depending upon whether the user is performing another repetition of the bicep curl, or if the user is putting the weight down. If the data matches the expected data for the exercise (Yes at 1518), the data is processed for updating the repetition count, as well as other workout related information such as the tempo of the exercise’; [0112], ‘Accordingly, the workout instructions that may be provided can be augmented in order to adjust the order of exercises based on the availability of equipment.'). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784